Per curiam:
The plaintiffs’ petition for rehearing is denied without argument under the rule. The law of res judicata applies to decrees of appellate courts, although of affirmance only. See the following cases, which were *680considered in this case: Mitchell v. Mitchell, 6 Md. 224; Chouteau v. Gibson, 76 Mo. 38; Crane v. Blum, 56 Tex. 325; Sturgis v. Rogers, 26 Ind. 1; Coodsell v. Telegraph Co., 55 N. Y. Sup’r Court-173; 24 A. & E. Ency. 722, 812; 13 A. & E. Ency. 43, 44. The plea and the replication show that each of the appellate courts entered a decree and that in each instance the specific point adjudged was that relating to the construction of the will. That the opinion upon which a decree is based may be examined to ascertain the precise question determined, see Rawlins v. Honolulu Soap Works, 9 Haw. 496, and Burns v. Afong, 19 Haw. 486. It appears to be clear to the majority of the court that the denial of the petition for administration, which petition was based solely on the ground that there was property not disposed of by the will and contested solely on the ground that there was no such property, was based on no other ground than that by the construction which the court placed on the will there was no property subject to administration. The questions decided were, within the meaning of the rule, directly and not collaterally in issue. All of the points referred to in the petition and argument for rehearing were considered at the former hearing.
A. G. M. Robertson for plaintiffs.
Holmes, Stanley S Olson for defendant.